DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objection
Regarding claim 12, where it recites “…comprising, optionally consisting of…” It is understood by the examiner that the interpretation of claim 12 means that the powder can be made of aluminum alloy and other alloys or the powder can only consist of aluminum alloy. However, the wording of “comprising, optionally consisting of” is a bit unusual and can be confusing. It is recommended by the examiner that the wording is amended. An example of an amendment that does not change the meaning or scope can be --A powder comprising or consisting of an aluminum alloy…--
Claim Interpretation
Regarding claim 2-3, 4, 7, 8, and 11 where it recites “optionally.” The term “optionally” is considered under MPEP 2173.05 (h) II and is found not indefinite since it is clear what are the alternative ranges covered by the claim.
Additionally, it is noted that for claim 2, 5, and 7 where it recites “optionally at most…” the limitation can be interpreted as having a upper bound but having a zero lower bound. For example in claim 2: “Mn, according to a weight fraction from 0.1% to 5%, optionally at most 2%, and optionally at most 1%.” The limitation “optionally at most 2%” can be interpreted as –from 0% to 2%. So the entire limitation can be read as --Mn, according to a weight fraction from 0.1% to 5%, or from 0% to 2%, or from 0% to 1%--.
Additionally, it is noted that for claim 2 where it recites “optionally at least…” the limitation can be interpreted as having a upper bound but having a zero lower bound. For example in claim 2: “Ti, according to a weight fraction from 0.01% to 5%, optionally at least 0.1%.” The limitation “optionally at 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, it recites the limitation “Mg according to a weight fraction from 0.1 to 7% and from 0.5 to 5%.” It is unclear if the range is allowed to fall within 0.1-7% or it must fall within both 0.1-7% and 0.5-5%, or in other words only fall within 0.5-5%. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skinner (US 4743317 A) in view of Steinway (US 20150167130 A1). 
Regarding claim 1, Skinner discloses a method for manufacturing a part
wherein the filler metal takes the form of a powder (particles, abstract), results in a melting (molten aluminum based alloy) followed by a solidification (quenching is performed on molten metal, Col 3 lines 62-65) in such a way as to form a solid (solidified metal alloy, Col 4 lines 4-5), 
the method wherein the filler metal is an aluminum alloy (aluminum based alloy, Col 2 lines 63-65) that comprises at least the following alloying elements: 
- Si, according to a weight fraction from 4% to 20% (aluminum alloy can have silicon in ranges from 1.5-10 wt %, Col 2 lines 55-56); 
- Fe, according to a weight fraction from 2% to 15% (aluminum alloy can have iron in ranges from 7-15 wt %, Col 2 lines 55-56).
Skinner does not disclose manufacturing said part including a formation of successive solid metal layers, superimposed on one another, 
each layer describing a pattern defined from a numerical model, 
each layer being formed by the deposition of a metal, referred to as a filler metal, the filler metal being subjected to an input of energy so as to melt and 

Steinway discloses an aluminum alloy composition in a powder form (nanoparticles, par. 94) that can have both silicon and iron in its composition, wherein the silicon can be within the range of 10-30% wt (par. 34) and iron can be within the range of 1-8% wt (par. 38), wherein part including a formation of successive solid metal layers, superimposed on one another (additive layer manufacturing, par. 17), 
each layer describing a pattern defined from a numerical model (one of ordinary skill in the art would know that in additive layer manufacturing that the layers can be defined by a numerical model), 
each layer being formed by the deposition of a metal (aluminum alloy melt formed by means of laser beam, par. 95), referred to as a filler metal, the filler metal being subjected to an input of energy (laser beam, par. 17) so as to melt and 
constitute, by solidifying, said layer, wherein the filler metal takes the form of a powder (nanoparticles, par. 94), of which the exposure to an energy beam results in a melting (aluminum alloy melt formed by means of laser beam, par. 95), 
solidification in such a way as to form a solid layer (it is understood by the examiner that when the alloy melt is cooled to room temperature it is a solid material),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Skinner to incorporate the teachings of Steinway and use additive manufacturing to melt the metal powder. The benefits of using additive manufacturing, particularly, energy based sintering is well known to one of ordinary skill in the art. Additive manufacturing can produce complex metal parts that are difficult with traditional casting methods.

Regarding claim 2, Skinner in view of Steinway discloses the method according to claim 1, wherein the aluminum alloy comprises at least one element chosen from among: 
- Mn, according to a weight fraction from 0.1% to 5%, optionally at most 2% and 
- Ti, according to a weight fraction from 0.01 % to 5%, optionally at least 0.1%, optionally at most 2% and optionally at most 1% (at least one element can be Ti with ranges between 1.5-10% weight fraction, abstract; where it is understood by the examiner that the alloy can include Si and Ti, and both can have a weight fraction between 1.5-10%); 
- V, according to a weight fraction from 0.1% to 5%, optionally at most 3% and 
- Zr, according to a weight fraction from 0.05% to 5%, 

- Cr, according to a weight fraction from 0.05% to 5%, optionally at least 0.1%, optionally at most 3% and optionally at most 2%; 
- Hf, according to a weight fraction from 0.05% to 5%, optionally at least 0.1%, optionally at most 3% and optionally at most 2%.  

Regarding claim 3, Skinner in view of Steinway discloses the method according to claim 1 wherein the aluminum alloy comprises at least one element chosen from among: 

- Li, according to a weight fraction from 0.1 to 2%, 
- Zn, according to a weight fraction from 0.1 to 1% (at least one element can be Zn with ranges between 1.5-10% weight fraction, abstract; where it is understood by the examiner that the alloy can include Si and Zn, and both can have a weight fraction between 1.5-10%);   

Regarding claim 4, Skinner in view of Steinway does not disclose the method according to claim 1, wherein the aluminum alloy comprises also the element Mg according to a weight fraction from 0.1 to 7% and from 0.5 to 5%. 
Steinway discloses wherein the aluminum alloy comprises also the element Mg according to a weight fraction from 0.1 to 7% (aluminum alloy can additionally have magnesium in an amount of 0.5-2.5% by weight, par. 36) and from 0.5 to 5%. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Skinner in view of Steinway to incorporate the further teachings of Steinway and include magnesium in the alloy. Doing so would have the benefit of reducing the specific density (par. 36, Steinway).

Regarding claim 5, Skinner in view of Steinway discloses the method according to claim 1 wherein the aluminum alloy comprises also at least one element chosen from among: 
- W, Nb, Ta, Y, Yb, Nd, Er, with a fraction of at least 0.1% and of at most 5%, optionally at most 3%, and optionally at most 2% (at least one element can be Y with ranges between 1.5-10% weight fraction, abstract; where it is understood by the examiner that the alloy can include Si and Y, and both can have a weight fraction between 1.5-10%);   

Regarding claim 6, Skinner in view of Steinway discloses the method according to claim 1 wherein the aluminum alloy comprises also at least one element chosen from among Co and Ni with a weight fraction of at least 0.1% and of at most 7% (at least one element can be Ni with ranges between 1.5-10% weight fraction, abstract; where it is understood by the examiner that the alloy can include Si and Ni, and both can have a weight fraction between 1.5-10%).  

Regarding claim 7, Skinner in view of Steinway discloses the method according to claim 1, wherein the aluminum alloy comprises also at least one element chosen from among:  6

- La, Ce or mishmetal, with a weight fraction of at least 0.1% and of at most 12%, optionally of at most 6%, optionally at most 3%, and optionally at most 2% (at least one element can be Ce with ranges between 1.5-10% weight fraction, abstract; where it is understood by the examiner that the alloy can include Si and Ce, and both can have a weight fraction between 1.5-10%);   
Regarding claim 9, Skinner in view of Steinway discloses the method according to claim 1, including, after the formation of the layers, 
- a solution heat treatment followed by quenching and aging (quenching, abstract), or 
- a heat treatment typically at a temperature of at least 100°C and of at most 400C, 
- and/or a hot isostatic compression.  

Regarding claim 10, Skinner in view of Steinway discloses a metal part obtained by a method of claim 1 (combination of Skinner in view of Steinway would result in the metal part).

Regarding claim 11, Skinner in view of Steinway discloses the metal part according to claim 10 comprising, in a raw state of manufacture, by a Vickers hardness Hv 0.1 of at least 160 and optionally of at least 170 or even of at least 180 (the combination of Skinner in view of Steinway results in the metal part of claim 10, therefore, the resulting material properties of hardness would be inherent).  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skinner in view of Steinway and Colin (US 20160175929 A1). 

Regarding claim 8, Skinner in view of Steinway does not disclose the method according to claim 1, wherein the aluminum alloy comprises also at least one element chosen from among: - Bi, Sr, Ba, Ca, Sb, P and B, with a weight fraction of at least 0.01 % and of at most 1 % and 
Colin discloses a process for additively manufacturing aluminum alloys, wherein the alloy comprises also at least one element chosen from among: - Bi, Sr, Ba, Ca, Sb, P and B, with a weight fraction of at least 0.01 % and of at most 1 % and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Skinner in view of Steinway to incorporate the teachings of Colin and use include boron in the aluminum alloy composition. Doing so would have the benefit of increasing the number of grains and reduce hot cracking. Though Colin does not disclose including boron with an aluminum alloy containing silicon and iron, the effect of . 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skinner (US 4743317 A). 
Regarding claim 12, Skinner discloses a powder (particles, abstract) comprising, optionally consisting of, an aluminum alloy (aluminum based alloy, Col 2 lines 63-65) comprising at least the following alloying elements: 
- Si, according to a weight fraction from 4% to 20% (aluminum alloy can have silicon in ranges from 1.5-10 wt %, Col 2 lines 55-56); 
- Fe, according to a weight fraction from 2% to 15% (aluminum alloy can have iron in ranges from 7-15 wt %, Col 2 lines 55-56).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMPSON A CHEN whose telephone number is (571)272-6422.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/SIMPSON A CHEN/Examiner, Art Unit 3761       

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761